DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following: an abstract that is more descriptive of the claimed invention is needed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 10-2012-0024364).
Regarding claim 1, in Figure 4, Hwang discloses a device for manufacturing a stretchable substrate structure, the device comprising: a carrier substrate receiving portion (210) configured to receive a carrier substrate (S1/S2) therein; a stretchable substrate receiving portion (121) configured to receive a stretchable substrate (128) in a direction facing the carrier substrate; and a diaphragm (127) configured to push the stretchable substrate in a direction of the carrier substrate according to air pressure to combine the stretchable substrate onto the carrier substrate (Figure 4).  Hwang does not specifically disclose substrate 128 being a stretchable substrate.  However, providing a substrate that is flexible or stretchable is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  
Regarding claim 2, Hwang discloses wherein the stretchable substrate is formed of a material softer than the carrier substrate (Figure 4).
Regarding claim 3, Hwang discloses wherein the stretchable substrate receiving portion comprises a holder which holds at least one side of the stretchable substrate (Figure 4).
Regarding claim 4, Hwang discloses wherein the holder provides the stretchable substrate in a state in which the stretchable substrate simultaneously extends in two axis directions before the stretchable substrate is combined (Figure 4).
Regarding claim 5, Hwang discloses wherein the diaphragm comes into direct contact with the stretchable substrate in a plane direction by the air pressure to push the stretchable substrate in a direction of the carrier substrate (Figure 4). 
Regarding claim 6, Hwang discloses a housing configured to provide the carrier substrate receiving portion and the stretchable substrate receiving portion, wherein the housing further comprises an air outlet configured to discharge air around the carrier substrate to form the air pressure (Figure 4). 
Regarding claim 7, Hwang discloses wherein the air outlet is formed in the housing and is formed in a direction opposite to the direction in which the stretchable substrate receiving portion is provided based on the carrier substrate receiving portion (Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847